                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

KWAMI ABDUL-BEY                                                        APPELLANT

v.                        CASE NO. 4:19-CV-00101 BSM

MAYTRINE L. PARKER                                                      APPELLEE


                                    JUDGMENT

     Consistent with the order entered today, this case is remanded.

     IT IS SO ORDERED this 19th day of March 2019.



                                                 UNITED STATES DISTRICT JUDGE
